Exhibit 10.11 MUELLER INDUSTRIES, INC. AMENDMENT NO. 3 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Third Amendment (this “Amendment”) to the Amended and Restated Employment Agreement (the “Employment Agreement”), dated September 17, 1997, by and between Mueller Industries, Inc. (the “Company”) and William D. O’Hagan (the “Employee”) is entered into as of this 26th day of November, 2008, to be effective as of the date hereof. WHEREAS, the Company and the Employee are parties to the Employment Agreement; and WHEREAS, each of the Company and the Employee wish to amend the Employment Agreement in order to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). NOW, THEREFORE, the Employment Agreement is hereby amended as follows (with terms not otherwise defined in this Amendment having the same meaning as set forth in the Employment Agreement): §Employment Period.Section 1 of the Employment Agreement shall be amended in its entirety to read as follows: “The Employer agrees to employ the Executive, and the Executive hereby accepts such employment, for a term commencing on the date hereof and ending on March 31, 2009.During the portion of the term commencing on the date hereof and ending on December 31, 2008 (the “Employment Period”), the Executive shall serve as President and Chief Executive Officer of the Employer.During the portion of the term commencing on January 1, 2009 and ending on March 31, 2009 (the “Transition Period”), the Executive shall remain employed by the Employer as a special advisor to the Chief Executive Officer of the Company, and shall provide such services as may be reasonably requested by the Employer, but shall no longer serve as the President and Chief Executive Officer of the Employer.” §Compensation.A new Section 3(g) shall be added to the Employment Agreement, which shall read as follows: “As compensation for the Executive’s services during the Transition Period, the Employer shall pay the Executive an amount equal to $1,000,000, payable in equal installments in accordance with the Employer’s normal payroll practices.In addition, during the Transition Period, the Executive shall participate in all disability and health plans and programs and all fringe benefit plans maintained by or on behalf of the Employer and in which senior executives of the Employer are entitled to participate.The compensation and benefits described in this Section 3(g) shall be the sole compensation and benefits to which the Executive shall be entitled during the Transition Period.” §Timing of Bonus Payments during Employment.To the extent all or any portion of the Bonus becomes earned and vested as a result of Employee’s continued service through a specified date (e.g., December 31 of the year to which such Bonus relates), such amount shall be paid at such time as otherwise provided in the Employment Agreement, but in no event later than one day prior to the date that is 2½ months following of the last day of fiscal year in which such specified date falls. §Certain Payments Due on a Termination of Employee’s Employment.Notwithstanding anything in the Employment Agreement to the contrary, the payment (or commencement of a series of payments) under the Employment Agreement of any nonqualified deferred compensation (within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)) that is subject to the permissible payment rules of Section 409A of the Code (“Deferred Compensation”) and is made upon a termination of employment shall be delayed until such time as Employee has also undergone a “separation from service” as defined in Treas. Reg. § 1.409A-1(h), at which time such nonqualified deferred compensation (calculated as of the date of Employee’s termination of employment under the Employment Agreement) shall be paid (or commence to be paid) to Employee on the schedule set forth in Employment Agreement as if Employee had undergone such termination of employment (under the same circumstances) on the date of his ultimate “separation from service.” §Severance Payments Installments.To the extent that the Employment Agreement provides for any payments of Deferred Compensation to be made in installments, each installment shall be deemed to be a separate payment pursuant to Treas.
